DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20190166428). 
Regarding claims 1, 14 and 20, BAE discloses an apparatus comprising: at least one processor (Paragraphs: 0009 and 0035: BAE discusses at least one processor); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Paragraphs: 0035 and 0058: BAE discusses an application processor which performs corresponding operations by executing one or more software programs which are stored in a memory device), cause the apparatus to perform at least the following: provide spatial audio signals for output for a first user via a first audio device and a second audio device (Paragraphs: 0043-0044 and fig.1, 10, 100, 101, 102: BAE discusses how the first output device 101 wirelessly connected with the external electronic devices 10 and 102 via a Bluetooth connection); receive an indication of deactivation of the second audio device (Paragraphs: 0079, 0096 and 0143: BAE discusses how a notification communicate according to a change of the operation state of the device); receive an indication that the second audio device 201 and/or the microphone 222 of the second output device; and communicate the status via a notification; and how the notification method according to a change of the operation state of the external audio output device is described); 
BAE discloses the invention set forth above but does not specifically points out “perform, in response to receiving the indication that the second audio device is re-activated by the second user, a modification of the spatial audio signals. BAE however discloses how the system set the first output device and the second output device such that the first output device and the second output device operate in a mono mode; and how the first output device and the second output device operate in a stereo mode, upon the system determined that the first output device and the second output device are used by different users (BAE: Paragraphs: 0078-0079 and fig.2).Thus it would have been obvious to one of ordinary skill in the art to modify the spatial audio signal upon the device activate or use by the second user or user device as disclosed by BAE.
Considering claims 2 and 15, BAE discloses the apparatus according claims 1 and 14, wherein the first audio device comprises a first wireless headphone and the second audio device comprises a second wireless headphone, the first wireless headphone and the second wireless headphone configured to function as a pair (Paragraphs: 0005, 0044-0045 and fig.1, 101, 102: BAE discusses how the first output device connected with the second output device by wireless communication; and how an audio output device include a pair of output devices).  
Considering claims 3 and 16, BAE discloses the apparatus according to claims 1 and 14, wherein the spatial audio signals comprise a first audio signal and a second audio signal (Paragraphs: 0078, 0137 and 0153).  

Considering claims 5 and 18, BAE discloses the apparatus according to claims 1 and 14, wherein the indication that the second audio device is re-activated comprises information relating to a distance between the first audio device and the second audio device (Paragraphs: 0077-0079: BAE discusses how a system determine a distance between the first output device and the second output device; and how the processor activate or deactivate the microphone of the first output device and/or the microphone of the second output device).  
Considering claims 6 and 19, BAE discloses the apparatus according to claims 1 and 14, wherein the apparatus comprises means for performing, in response to receiving the indication of deactivation of the second audio device, a modification of the spatial audio signals (Paragraphs: 0078-0079 and fig.2: BAE discusses how the system set the first output device and the second output device such that the first output device and the second output device operate in a mono mode; and how the first output device and the second output device operate in a stereo mode, upon the system determined that the first output device and the second output device are used by different users).   
Considering claim 8, BAE discloses the apparatus according to claim 1, wherein the modification of the spatial audio signals in response to receiving the indication that the second audio device is re-activated by the second user comprises introducing ambient audio to the spatial audio signals (Paragraphs: 0061-0062 and 0078-0079).  
301 and the external electronic device 304 via the server).  
Considering claim 10, BAE discloses the apparatus according to claim 9, further caused to perform, in response to receiving the indication that the second audio device is re-activated by the second user, a modification of captured audio signals provided to a remote user (Paragraphs: 0078-0079 and fig.2).   
Considering claim 11, BAE discloses the apparatus according to claim 9, wherein the modification comprises providing captured audio signals based on context of the first audio device and the second audio device (Paragraphs: 0078-0079 and fig.2). 
Considering claim 12, BAE discloses the apparatus according to claim 11, wherein the context comprises information relating to acoustical connection of the first audio device and the second audio device (Paragraphs: 0079-0080 and 0142: BAE discusses how the system/processor output a call voice, a notification, or the like through the first output device or the second output device in the mono mode; and how the electronic device display an operation state of an audio device).  
Considering claim 13, BAE discloses the apparatus according to claim 1, further caused to provide the spatial audio signals during a voice or video call (Paragraphs: 0040 and 0096: BAE discusses how a voice received from any other electronic device during a phone call, i.e. spatial audio signals during a voice or video call).  

3. Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20190166428) in view of Rundle et al. (US 20140146976). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of BAE, and modify a system wherein the modification of the spatial audio signals comprises re-routing audio signals from the second audio device to the first audio device, removing at least one of ambient audio or mixing at least one audio signal for mono playback, as taught by Rundle, thus allowing to provide improved ways to control operation of an electronic device coupled to an accessory such as noise cancelling earphones, as discussed by Rundle.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                  03/17/2022